Citation Nr: 0720055	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-03 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 1948 to July 1951.  He died in December 2002.  
The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California which denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  The appellant filed a notice of 
disagreement in regards to the March 2003 rating decision.  
She requested review by a decision review officer (DRO).  The 
DRO conducted a de novo review of the claim and confirmed the 
RO's findings in a December 2004 statement of the case (SOC).  
The appeal was perfected with the submission of the 
appellant's substantive appeal (VA Form 9) in January 2005.  

The San Diego RO subsequently assumed jurisdiction over all 
claims originating in the appellant's county of residence.  
Accordingly, the San Diego RO currently has original 
jurisdiction over the issue on appeal.


FINDINGS OF FACT

1.  The veteran died in December 2002 at the age of 72.  The 
cause of death was metastatic kidney cancer.

2.  At the time of the veteran's death, service connection 
was in effect for traumatic encephalopathy, evaluated as 30 
percent disabling.

3.  The medical evidence of record does not indicate or even 
suggest that a relationship exists between the veteran's 
service and his death, to include consideration of his 
service-connected encephalopathy and claimed exposure to 
ionizing radiation.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death as a result of claimed exposure to radiation 
during his military service.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the appellant was informed of the relevant law 
and regulations pertaining to her cause of death claim in a 
letter from the Los Angeles RO dated January 31, 2003, which 
informed the appellant the evidence must show "a 
relationship between the cause of death and the injury, 
disease or event in service." 

Crucially, the appellant was informed of VA's duty to assist 
her in the development of her claim and advised of the 
provisions relating to the VCAA in the above-referenced 
January 2003 letter.  Specifically, the appellant was advised 
in the letter that VA would make reasonable efforts to obtain 
things such as "medical records, employment records, or 
records from other Federal agencies."  With respect to 
private treatment records, included with the January 2003 
letter were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, and the letter asked that the 
appellant complete this release so that VA could obtain these 
records on her behalf.  The January 2003 letter further 
emphasized: "You must give us enough information about these 
records so that we can request them from the person or agency 
that has them.  It's still your responsibility to make sure 
these records are received by us."  The appellant was also 
informed in the January 2003 letter that she could contact 
the RO for a listing of Veterans Service Organizations (VSOs) 
that could assist her with her claim.

Finally, the Board notes that the January 2003 VCAA letter 
specifically requested of the appellant: "Tell us about any 
additional information or evidence that you want us to try to 
get for you. . . Send the information describing additional 
evidence or the evidence itself."  The Board believes that 
this request complies with the "give us everything you've 
got" requirement contained in 38 C.F.R. § 3.159 (b), in that 
it informed the appellant that she could submit or identify 
evidence other than what was specifically requested by the 
RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

In this case, element (1), veteran status, is not at issue.  
Moreover, element (4), degree of disability, is meaningless 
in a death claim case.  Element (5), effective date, is 
rendered moot via the RO's denial of service connection for 
the cause of the veteran's death.  In other words, any lack 
advisement as to that element is non-prejudicial.  Because as 
discussed below the Board is denying the appellant's claim, 
element (5) remains moot. 

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  Included in the claims folder are 
statements from the veteran's private physician concerning 
the veteran's death.  

The Board has not sought a medical opinion in the instant 
case.  As explained in greater detail below, the outcome of 
these claims hinges on what occurred, or more precisely what 
did not occur, during service.  The appellant alleges that 
the veteran was exposed to radiation in service which led to 
his fatal cancer.  The RO obtained the veteran's service 
personnel records and sent the appellant a letter in October 
2004 asking for additional information as to the veteran's 
alleged radiation exposure, including dates and place of 
atmospheric nuclear weapons that the veteran participated in, 
whether he received medical care during or after service for 
exposure to ionizing radiation, and any exposure the veteran 
may have had to radiation before or after service.  The 
appellant did not respond to this letter.  

The Court has held that VA's duty to assist the appellant in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Nor is it "a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support the claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 477 (1992); see also Counts v. 
Brown, 6 Vet. App. 473, 478- 79 (1994).  It is the 
responsibility of the appellant to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board concludes 
that in light of the appellant's disinclination to fully 
cooperate with the process, all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate the 
appellant's claim have been made and that any further 
attempts to assist the appellant in developing her claim 
would result in needless delay, and are thus unwarranted.  
This includes obtaining a medical nexus opinion

In the absence of evidence of in-service exposure to 
radiation, referral of this case for an opinion as to 
etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between claimed radiation exposure and the 
veteran's military service would necessarily be based solely 
on the appellant's uncorroborated assertions regarding what 
occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  Obtaining a medical nexus 
opinion under the circumstances presented in this case would 
be a useless exercise.  In the absence of credible supporting 
evidence of in-service radiation exposure, there is no need 
for a medical nexus opinion.

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no credible 
supporting evidence of in-service radiation exposure.  Under 
the circumstances presented in this case, a remand ordering a 
medical opinion would serve no useful purpose.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
declined the option of a personal hearing in her January 2005 
substantive appeal.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection -- in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).

Service connection-radiation exposure

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  The definition of 
"radiation-risk activity" includes onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d) (2006).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes kidney cancer.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv) (2006).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of his active service.  

Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2006).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  In substance, she contends that exposure to 
ionizing radiation in service caused or contributed to the 
cause of his death.  See, e.g., the April 3, 2003 notice of 
disagreement.  In other words, the appellant believes that 
the veteran's in-service exposure ionizing radiation led to 
his development of metastatic kidney cancer, which eventually 
caused his death.

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

There is no question that element (1) has been met. The 
Board's discussion will therefore focus on elements (2) and 
(3).

With respect to element (2), the Board will separately 
address in-service disease and injury.
  
The Board initially notes that a review of the evidence does 
not suggest that kidney cancer was present in service or 
within the one year presumptive period after service [i.e., 
by July 1952].  See 38 C.F.R. § 3.309(a).   The veteran's 
service medical records are negative for any kidney disease, 
and kidney cancer was initially diagnosed decades after 
service.  

The veteran's sole service-connected disability was traumatic 
encephalitis [residuals of brain concussion].  The medical 
records do not mention this as a significant problem.  
Neither the terminal hospitalization report nor the death 
certificate referred to the veteran's service-connected 
disability (encephalopathy), and an October 2004 letter from 
J.L.B., M.D. which discussed the veteran's medical history in 
some detail, did not refer to traumatic encephalopathy.  

For her part, although the appellant pointed to memory 
problems caused by the veteran's service-connected concussion 
residuals, she did not herself allege that the concussion 
residuals were somehow related to the veteran's fatal kidney 
cancer.  

With respect to in-service injury, the injury here contended 
is radiation exposure.  Although kidney cancer is considered 
a radiogenic disease [see 38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv) (2006)], there is no competent 
evidence of record that the veteran was ever exposed to 
ionizing radiation in service.  

The veteran's service personnel records were negative as to 
any in-service radiation exposure.  Moreover, the veteran did 
not contact VA during his lifetime alleging any radiation 
exposure.  Any contention concerning radiation exposure 
emanates from the appellant.

The appellant has provided absolutely no evidence which 
indicates that the veteran was ever exposed to ionizing 
radiation.  Despite specifically being asked to do so in 
October 2004, she has provided nothing in the way of dates, 
locations, units involved, or any other specific information 
which would enable VA to verify that any radiation exposure 
took place.  Instead, she merely alleges "the possibility 
that [the veteran's] surroundings were toxic and his military 
food, water, clothing, equipment, vehicles, ships, etc, etc 
were contaminated cannot and shall not be overlooked."  See 
the appellant's substantive appeal dated January 22, 2005.  
Such vague and broad-brush allegations of possible in-service 
radiation exposure are incapable of corroboration through 
official sources or otherwise and are meritless.  See Counts 
and Gobber, both supra.   

The appellant submitted two statements from J.L.B., M.D.  One 
of these statements, dated in June 2003, indicated that 
"cancer of the lung can be the result of exposure to 
ionizing radiation and the potential that [the veteran] 
received such during his time  . . . in the Marines can not 
be excluded. . . . .  We are requesting that it be 
investigated that his untimely death was a potential result 
of his service during the Korean conflict."  

With respect to Dr. J.L.B.'s reference to lung cancer, the 
veteran's death certificate shows that it was the veteran's 
kidney cancer which was fatal; lung cancer was not mentioned.  
In any event, there is no question that kidney cancer (or for 
that matter lung cancer) is a radiogenic disease.  See 38 
C.F.R. § 3.311(b)(2)(i)-(xxiv).  The crucial question is 
whether in-service radiation exposure took place.  In 
essence, Dr. J.L.B.'s letter merely reiterates the 
appellant's vague contention [as indicated by use of the word 
"We"] that the veteran was somehow exposed to radiation in 
service and that VA somehow had to identify the alleged 
source.   

In short, a preponderance of the evidence is against the 
appellant's claim on the crucial matter of in-service 
radiation exposure.  The claim fails on that basis.

The Board will also address the third element, medical nexus, 
for the sake of completeness.  

As was discussed above, a thorough review of the medical 
treatment records does not indicate that any health care 
provider made any connection between the veteran's service-
connected disability, traumatic encephalopathy, and his 
death.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].  

The only medical evidence which is arguably in the 
appellant's favor is the June 2003 letter from Dr. J.L.B.  
That letter did not mention the service-connected traumatic 
encephalopathy, and only mentioned kidney cancer by history, 
instead characterizing the veteran's death as being due to 
lung cancer.  This, in spite of the death certificate 
indicating that the veteran's death was due to kidney cancer.  
In any event, as has been discussed above, Dr. J.L.B.'s 
opinion is premised on the information from the appellant 
that the veteran was possibly exposed to radiation during 
service.  Such alleged exposure is not reflected anywhere 
else in the record; as discussed above in-service radiation 
exposure has been discounted by the Board.   See Swann and 
Reonal, both supra; see also See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) [the Board is not required to accept 
doctors' opinions that are based upon the claimant's 
recitation of medical history]; and Elkins v. Brown, 
5 Vet. App. 474, 478 [rejecting medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant document that would have enabled him to form an 
opinion on service connection on an independent basis].

In short, there is no competent medical evidence which 
supports the appellant's contentions to the effect that the 
veteran's service-connected disability caused or contributed 
to the cause of his death.  A preponderance of the evidence 
is therefore against the claim.  Element (3) has not been 
met, and the appellant's claim fails on that basis also.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The benefit 
sought on appeal is accordingly denied.  

Additional comment

The appellant has also referred to the alleged "burdens" 
caused her by the veteran's service-connected concussion 
residuals; that she "put off" her own needs because she was 
caring for the veteran; and that she "will remain severely 
depressed for the rest of my life."   The appellant thus 
appears to be making an argument couched in equity, claiming 
government benefits over and above those paid to the veteran 
during his lifetime because of her own problems.  However, 
the Board is bound by the law.  There is no basis for 
awarding benefits to the appellant based on her own "pain 
and suffering".  The Board further observes that, like the 
Court, it "is unable to award such relief.  It is not within 
the Court's power to award such traditional tort damages as 
reimbursement for expenses or compensation for 'pain and 
suffering'." See Bagwell v. Brown, 9 Vet. App. 337, 338 
(1996).  

The Board has decided this issue based on its application of 
this law to the pertinent facts.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).   
 

ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


